JOHN HANCOCK VARIABLE INSURANCE TRUST 601 Congress Street Boston, Massachusetts July 23, 2013 VIA EDGAR U.S. Securities and Exchange Commission treet, NE Washington, D.C. 20549 Re: John Hancock Variable Insurance Trust (the "Trust") on behalf of: 500 Index Trust B Global Trust International Equity Index Trust B Lifestyle Conservative PS Series Lifestyle Moderate PS Series Mid Cap Index Trust Money Market Trust B Small Cap Index Trust Small Cap Opportunities Trust Smaller Company Growth Trust Total Bond Market Trust B (the " funds" ) File Nos. 2-94157; 811-04146 Ladies and Gentlemen: On behalf of the Trust, transmitted for filing, pursuant to Rule 497 under the Securities Act of 1933, are exhibits containing interactive data format risk/return summary information for the funds. The interactive data files included as exhibits to this filing relate to the prospectus supplement filed with the Securities and Exchange Commission on July 8, 2013 on behalf of the funds pursuant to Rule 497(e) (Accession No. 0001133228-13-002858, which is incorporated by reference into this Rule 497 Document. If you have any questions, please call the undersigned at 617-663-2166. Sincerely, /s/ Betsy Anne Seel Betsy Anne Seel Senior Counsel and Assistant Secretary
